ACCEPTED
                                             12-14-00314-CR; 12-14-00315-CR; 12-14-316-CR; 12-14-00317-CR; 12-14-00318-CR
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                             TYLER, TEXAS
                                                                                                       4/16/2015 8:40:42 PM
                                                                                                               CATHY LUSK
                                                                                                                     CLERK

               NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00316-CR;
                          12-14-00317-CR; 12-14-00318-CR
                                                                                     FILED IN
DANIEL WAYNE MCLEMORE.                       §          IN THE TWELFTH  COURT
                                                                   12th COURT OFOF
                                                                                 APPEALS
Appellant,                                   §                                   TYLER, TEXAS
                                             §                              4/16/2015 8:40:42 PM
                                             §                                   CATHY S. LUSK
VS.                                          §          APPEALS IN         AND FORClerk
                                             §
                                             §
THE STATE OF TEXAS,                          §
Appellee.                                    §           THE STATE OF TEXAS



              MOTION TO EXTEND TIME TO FILE APPELANT BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
  Brandon Baade, and makes this MOTION TO EXTEND TIME APPELANT BRIEF:

  1. The deadline for filing the APPELANT’s Brief is April 17, 2015.
  2. APPELANT seeks and extension of twenty-one (21) days until May 8, 2015 to file
      APPELANT’s Brief.
  3. Facts relied on to reasonably explain the need for an extension:
             Counsel for APPELANT had the following Wood County cases (I have omitted
             a host of civil cases, that take a significant amount of time in Court (arguing
             over children and pots and pans) for preparation and trial during the time from
             the appointment in this case:
             1. State of Texas v. Johnny Munoz Cause No. 22,021-2014 as Attorney Pro
                 Tem for the State of Texas;
             2. State of Texas v. Michael Williamson Cause No. 22,092-2013 as Attorney
                 Pro Tem for the State of Texas;
             3. State of Texas v. Aaron Reno Layne; Cause No. 22,301-2014;
             4. State of Texas v. Heather Renee Smith; Cause No. 22,467-2015;
             5. State of Texas v. Courtney Taylor; Cause No. 37,813;
             6. State of Texas v. Candyce Palmertree; Cause No. 37,858;
               7. State of Texas v. Demetrius Moore; Cause No. 37,756;
               8. State of Texas v. Wendy Kay Gilbreath; Cause No. 22,410-2015;
               9. State of Texas v. James Arthur Stall; Cause No. 22,433-2015;
               10. State of Texas v. Todd Ray Williams; Cause No. 22,434-2015;
               11. State of Texas v. Bessie Vaughn Webb; Cause No. 37,702;
               12. State of Texas v. Heath Allen Nutt; Cause No. 22,387-2014;
               13. State of Texas v. Jamie Allen Haut; Cause No. 22,365-2014;
               14. State of Texas v. Sidney Earl Jones; Cause No. 22,370-2014;
               15. State of Texas v. Micha Morgan; Cause No. 22,382-2014;
               16. State of Texas v. Clinton Eugene Sharp; Cause No. 22,363-2014
       Additionally, counsel for Appellant has had an unusually high number of clients, other
than those listed above, who have been found incompetent to stand trial. Each of those clients,
(there are three) have been waiting in the Wood County Jail for a bed to become available at
Vernon State Hospital. This wait has been for as much as six months for one client and lengthy
for the others. These particular clients, and their families, are very demanding. This is
understandable given that the family is watching their loved one deteriorate further emotionally
and mentally without adequate medical care, and the client spirals to new depths and places that
requires additional visits and assurance by the lawyer. Indeed, even the jail personnel and the
court call to see if the defense lawyer can visit the client or do anything to move the client to
Vernon State Hospital.
       I was involved during the several days leading up to March 10, 2015 with the
representation of an NFL player in signing a contract with the Jacksonville Jaguars and that
took all of my attention from March 6, 2015 through his official signing on March 12, 2015.
       Also, I am working another brief for this honorable court in Cause No. 12-15-00037-
CV, styled In the Interest of A. B., a child which is due April 27, 2015.
   4. APPELANT has been granted zero (0) extensions of time.
WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court extend time to file APPELANT’s Brief in this case.

                                               RESPECTFULLY SUBMITTED,

                                               Wm. Brandon Baade
                                             522 N Broadway Ave
                                             Tyler, TX 75702
                                             Tel: (903) 526-5867
                                             brandonbaadelaw@gmail.com



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for APPELANT

                             CERTIFICATE OF CONFERENCE

     I certify that I have attempted to contact Tom Burton, Attorney for Appellee, in this case
and have been unable to make contact with him.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant


                                CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELEE’S BRIEF was served on all counsel of record by U.S.
Mail on April 17, 2015.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant